Citation Nr: 0101183	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for lumbar spine 
degenerative disc disease, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
bronchitis, to include the propriety of a rating reduction 
from 10 percent to noncompensable effective November 7, 1996.

4.  Entitlement to service connection for osteoarthritis of 
the right knee.

5.  Entitlement to service connection for a left knee 
disorder, claimed as secondary to the service-connected right 
knee disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The appellant served on active duty from November 1981 to 
July 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO in New Orleans, Louisiana, presently has 
jurisdiction over this case.

No further action will be taken with regard to the 
appellant's request for a hearing before the Board.  She did 
not appear for her hearing scheduled on October 24, 2000, and 
no explanation for her failure to report or a request to 
schedule a new hearing has been offered as of date of this 
decision.

Review of the claims file reveals that restoration of the 
previously assigned 10 percent disability rating for the 
appellant's bronchitis is in order.  Although the Board does 
not ordinarily consider issues which were not developed for 
appellate review, the Board is required to conduct an 
underlying de novo review of the RO's benefit decision.  
Hence, the Board may consider arguments, statutes, 
regulations, and claims which have not been considered by the 
RO, if the appellant will not be prejudiced by such action.  
Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  In the 
instant case, the record is sufficiently developed so that 
the Board may reach a decision regarding the restoration 
issue without prejudice to the appellant.

Further disposition of the issues on appeal is set forth in 
the remand portion of this decision.



FINDING OF FACT

The reduction of the appellant's 10 percent disability 
evaluation for bronchitis to noncompensable by a November 
1997 rating decision was improper in that the reduction was 
based solely on a change in rating criteria.


CONCLUSION OF LAW

Restoration of a 10 percent disability rating for bronchitis 
from the date of reduction, November 7, 1996, is warranted 
inasmuch as the reduction of the rating was improper.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 6600 (in effect prior to October 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

A rating decision in January 1992 established entitlement to 
service connection for bronchitis.  Pursuant to the schedular 
criteria in effect at that time, a 10 percent evaluation was 
assigned under Diagnostic Code 6600, effective July 7, 1991.  
The claim on appeal was filed by the appellant in March 1996.  
The RO in Houston, Texas, issued a rating decision in 
November 1997, which reduced the appellant's disability 
rating from 10 percent to noncompensable, effective November 
7, 1996.  The November 1997 rating reduction to a 
noncompensable evaluation was made pursuant to revised 
regulatory criteria for respiratory disorders, which became 
effective October 7, 1996.  The RO characterized its decision 
as a grant of service connection for bronchitis.  This was 
clearly in error as service connection and the 10 percent 
rating for bronchitis was previously granted in January 1992.

In a factually similar case, the United Stated Court of 
Appeals for Veterans Claims (the Court), in Fugere v. 
Derwinski, 1 Vet. App. 103 (1990), aff'd. 972 F.2d 331 (Fed. 
Cir. 1992), held that in deleting certain M21-1 manual 
provisions relevant to ratings for hearing loss under revised 
criteria, without giving notice or an opportunity to comment, 
VA had failed to "follow their own procedures."  As the 
facts of this case show that the reduction of the evaluation 
for the appellant's bronchitis by the November 1997 rating 
decision was based on the mechanical application of the 
revised criteria, without following any the procedures 
established by regulation for rating reductions, such 
reduction was improper.  Hence, the Board concludes that the 
appellant's evaluation for her bronchitis is restored to 10 
percent, as of the date of reduction, November 7, 1996.  
Further development of the issue of an increased rating above 
10 percent for this disability is addressed below in the 
remand portion of this decision.


ORDER

To the extent that restoration of a 10 percent evaluation for 
bronchitis, effective the date of reduction, November 7, 
1996, is in order, the appeal is granted.


REMAND

The issues of service connection for osteoarthritis of the 
right knee and secondary service connection for the left knee 
listed on the title page must be readjudicated by the RO in 
light of a change in the law.  The RO denied these claims as 
not well grounded; however, with the recent passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), the well-grounded 
claim requirement for all claims seeking entitlement to 
veterans benefits has been eliminated.  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version of the law or regulation that is most 
favorable to the claimant will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As the changes in the law enacted 
by the VCAA are clearly more favorable to the appellant, the 
RO must readjudicate these claims.  The RO is directed to 
seek further guidance regarding additional development and 
adjudication matters from Fast Letters 00-87 and 00-92 that 
were issued by VBA's Director of Compensation and Pension 
Service in, respectively, November 2000 and December 2000.

Further, in light of cogent arguments made by the 
representative in the "Informal Hearing Presentation" dated 
in October 2000, additional evidentiary/medical development 
to evaluate the appellant's service-connected low back, right 
knee and bronchitis disabilities would prove useful in this 
case, and is consistent with VA's duty to assist.  It appears 
that the appellant has been treated for these disabilities 
since her previous VA compensation examinations, and 
therefore, new medical examinations are in order, which must 
be based on a complete review of the evidence in the claims 
file in addition to the clinical findings found on 
examination.  The duty to assist includes the duty to develop 
the pertinent facts by conducting a current and thorough 
medical examination.  Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination, particularly if there is 
no additional medical evidence which adequately addresses the 
level of impairment of the disability since the previous 
examination).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated her for 
the disabilities in question since her 
discharge from active duty in July 1991.  
All identified records which have not 
already been obtained and associated with 
the claims file should be obtained by the 
RO.  Specifically, all VA medical records 
identified by the appellant should be 
obtained pursuant to established 
procedure.  With respect to any non-VA 
health care providers identified by the 
appellant, the RO should request her 
authorization to release any indicated 
private medical records.  Upon receipt of 
her signed authorization(s) for such 
records, the RO should attempt to obtain 
copies of treatment records identified by 
the appellant.  All treatment records 
obtained as a result of this inquiry 
should be associated with the claims 
folder.

2.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation or fee-basis examinations to 
determine the nature and extent of 
impairment caused by her service-
connected disabilities at issue on appeal 
(low back, right knee and bronchitis).  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by each examining physician in 
conjunction with the requested 
examinations.  All appropriate diagnostic 
tests and studies deemed necessary to 
assess the severity of these disabilities 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  Examining 
physicians should be specifically 
requested to proffer opinions as to the 
specific extent and severity of each 
disability evaluated, to include a 
complete and detailed discussion of all 
functional limitations associated with 
each condition.

The appellant must be given adequate 
notice of any requested examinations, 
which includes advising her of the 
consequences of failure to report for a 
scheduled examination.  If she fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

3.  The RO should take any other action 
necessary to fully comply with Public Law 
No. 106-475, the Veterans Claims 
Assistance Act of 2000 (Nov. 9, 2000; 114 
Stat. 2096).

4.  Upon completion of the above, the RO 
must readjudicate the appellant's claims 
presently in appellate status before the 
Board, as listed on the title page, with 
consideration given to all of the 
evidence of record.  The issue of an 
increased rating for bronchitis must be 
addressed on the basis of whether the 
appellant is entitled to an increased 
rating above 10 percent for this 
disability.  The RO should proceed to 
evaluate each claim on the merits after 
ensuring that all duty-to-assist 
provisions have been fulfilled.  For 
further guidance on the processing of 
this case in light of the changes in the 
law enacted by the VCAA, the RO should 
refer to VBA Fast Letters 00-87 and 00-
92, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations 
and General Counsel precedent opinions.  
Any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.

If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
her representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 



